OXIDE, PREPARATION METHOD THEREOF, SOLID ELECTROLYTE INCLUDING THE OXIDE, AND ELECTROCHEMICAL DEVICE INCLUDING THE OXIDE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020 and 4/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 discloses a method of preparing an oxide which comprises contacting a lithium precursor, a tantalum precursor, an M precursor, a Q precursor, and a phosphorous precursor to 
Claims 15 and 16 are rejected under 35 USC 112(b) due to their dependence on claim 14.

Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art closest to the subject matter of these claims is Kim et al., J. Mater. Chem. A, 2018, 6, 22478. Kim et al. teach LiTa2PO8 being synthesized as a solid electrolyte in an electrochemical device. However, the compound of Kim does not anticipate the claimed Formulas 1 or 2 of claim 1 being that these require Ta and also an element with an oxidation number of 5+ or 6+ (M) and/or an element having an oxidation number of 4+ (x and y are not 0 at the first time, as claimed). As Such, Kim et al. do not anticipate or obviate the subject matter of claims 1-13 and 17-20.
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the reasons stated in previous paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729